Citation Nr: 1143763	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-32 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to service connection for bilateral Achilles tendonitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1977 to July 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a videoconference hearing before the Board; he failed to appear for such hearing scheduled in September 2009.

The matter of service connection for a bilateral ankle disability other than bilateral Achilles tendonitis has been raised by the record (See September 2007 VA examination) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for clarification/any appropriate action.  


FINDINGS OF FACT

The Veteran's Achilles tendonitis in service was acute and resolved; it is not shown that he now has, or during the pendency of this claim has had, Achilles tendonitis of either lower extremity.  


CONCLUSION OF LAW

Service connection for bilateral Achilles tendonitis is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A March 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) have been secured.  He has not identified any post-service treatment for Achilles tendonitis (he did not respond to a March 2007 request for identification of treatment and on September 2007 VA examination denied having had any such treatment).  A June 2009 electronic inquiry revealed that the Veteran had not applied for disability benefits with the Social Security Administration (SSA).  The RO arranged for a VA examination in September 2007.  The examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran and conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On January 1977 service entrance examination the Veteran's feet were normal on clinical evaluation; he denied a history of foot trouble.  

A March 1977 STR notes an assessment of right Achilles tendonitis.  Later that month the Veteran returned and the assessment was stress fracture of the left calcaneus.  On both occasions various conservative treatments were prescribed.  

An April 1977 STR notes an assessment of bilateral Achilles tendonitis; various conservative treatments were prescribed.

On June 1978 service separation examination the Veteran's feet were normal on clinical evaluation.  He denied a history of foot trouble and there were no complaints related to the feet.  

A November 1978 VA administrative decision determined that the Veteran was not discharged under dishonorable conditions and was eligible for VA benefits.  

On his January 2007 VA Form 21-526 (claim) the Veteran indicated that he was claiming service connection for "bilateral Achilles tendonitis" and that his STRs should be referenced for evidence of medical treatment.   

On September 2007 VA examination the Veteran reported injuring his right Achilles tendon (as well as his left) from wearing military boots, running, training, standing on his heels, and stressing the Achilles tendon in service.  He reported current pain in the ankles with weakness, stiffness, fatigability, and lack of endurance, without any treatment for the condition.  The examiner noted that he had ordered additional diagnostic tests and would add an addendum after MRI's were reviewed.  The provisional diagnoses were tendonitis of the right and left ankles by history of STRs in 1977 and stress fracture of the left calcaneus as indicated in STRs.  An addendum notes that MRI's of the right and left ankle found normal and intact Achilles tendons with no sign of chronic tendinosis (it was noted that the MRI findings were discussed with the interpreting radiologist).  The examiner opined that the Veteran did not have a current chronic Achilles tendon condition.            

In his February 2008 notice of disagreement the Veteran stated that his Achilles tendon injury in service had been a source of concern and pain and continued to be more so as he aged.  

A September 2008 VA Report of Contact notes that the Veteran indicated that he did not have tendonitis prior to service, the condition started during service as a result of wearing combat boots, and that his problems continued to the present.  

The Veteran's bilateral Achilles tendonitis in service was treated conservatively and was apparently acute and resolved as June 1978 service separation examination did not note any chronic disability or complaints of the feet (the Veteran denied history of foot trouble).  The evidence of record does not show that chronic bilateral Achilles tendonitis was manifested in service.  Accordingly, service connection for bilateral Achilles tendonitis on the basis that it became manifest in service and persisted is not warranted.  Consequently, to establish service connection for bilateral Achilles tendonitis the Veteran must show by competent evidence that he has such disability currently, and that it is otherwise related to his active service (to include the complaints/diagnosis therein).

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (Achilles tendonitis).  In the absence of proof of such disability there is no valid claim for service connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

Achilles tendonitis was not diagnosed/found on September 2007 VA examination.  The examiner noted that the Veteran's MRI's were normal and that he did not have a current chronic Achilles tendon condition.  The medical evidence of record does not show that the Veteran has (or at any time during the pendency of this claim has had) Achilles tendonitis of either foot.  He is competent to report symptoms such as pain in the ankles, because such requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, whether such symptoms are attributable to bilateral Achilles tendonitis (as opposed to some other disability/pathology) is a medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  In this matter the Board finds the opinion of the VA examiner to be more probative evidence than the Veteran's lay assertions.  The VA examiner has medical expertise, and conducted a thorough examination with review of the record and explanation of rationale for the opinion.

In summary, the medical evidence of record does not show that the Veteran has (or at any time during the appeal period has had) bilateral Achilles tendonitis and he has not identified any pertinent evidence (to include that might show current disability) in the matter that remains outstanding.  Consequently, the threshold requirement necessary to substantiate his claim of service connection for bilateral Achilles tendonitis is not met.  Without competent evidence of Achilles tendonitis there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; this claim must be denied. 



ORDER

Service connection for bilateral Achilles tendonitis is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


